Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Upstate Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination finding him guilty of harassment, refusing a direct order and having an untidy cell. The Attorney General has advised this Court that the determination has been administratively reversed, all references *1375thereto expunged from petitioner’s institutional record and the $5 surcharge restored to petitioner’s inmate account. Accordingly, as petitioner has received all the relief to which he is entitled, this matter is dismissed as moot (see Matter of Mercer v Artus, 70 AD3d 1073 [2010]; Matter of Rivera v Napoli, 69 AD3d 1284 [2010]).
Spain, J.P., Rose, Lahtinen, McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.